Citation Nr: 1543111	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits. 
 
2.  Entitlement to special monthly pension, based on the need for aid and attendance, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.  He died September [redacted], 2007.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied claims for death pension, and special monthly pension based on the need for aid and attendance, for purposes of accrued benefits, due to the appellant having excessive income.

In July 2012 the Board remanded these issues for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran served during a period of war; the appellant is his surviving spouse and does not have any dependent children.
 
 2. The appellant's countable annual income exceeds the maximum annual death pension rate (MAPR) that applies to a surviving spouse without a dependent child.

3.  The family's countable annual income exceeded VA's maximum annual pension rates for permanent and total disability for a veteran who required the regular aid and attendance of another person.



CONCLUSIONS OF LAW

1. The appellant's annual countable income is excessive for the purposes of establishing her eligibility for nonservice-connected death pension benefits. 38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2014).

2.  The Veteran's assets are excessive for purposes of entitlement to special monthly pension, based on the need for aid and attendance, for the purposes of accrued benefits.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-3.277, 3.351 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Manning v. Principi, 16 Vet. App. 534   (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that such is the case as to the issue here on appeal. Therefore, based on the Court's decision in Manning, the Board concludes that the appellant's death pension claim is not subject to the provisions of the VCAA. 

Even if the claim were subject to the provisions of the VCAA, the Board observes that, in the prior July 2012 remand and December 2007 letter, information was sent to the appellant notifying her of the evidence that was needed to substantiate her claims; what information and evidence that VA would seek to provide and what information and evidence the appellant was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claim.  The record reflects that she has, on multiple occasions, been notified of the type of evidence necessary to substantiate the claim for non-service-connected pension benefits and of information regarding income and net worth allowable limits set by law as well as a claim for special monthly pension, based on the need for aid and attendance, for the purposes of accrued benefits.  Thus, the Board concludes that the notice requirements of the VCAA have been satisfied. 

Furthermore, VA has assisted the appellant in the development of her claim.  As addressed below, per the July 2012 Board remand instructions, the RO contacted the appellant and requested that she provide evidence of the parental relationship between the Veteran and her dependent son at the time of the Veteran's death.  However, the Veteran did not respond to this request.  

The Board notes that the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If an appellant wishes help, she cannot passively wait for it in circumstances where she may or should have evidence that is essential in obtaining the putative evidence.  See, Id.  Therefore, the Board concludes that there has been substantial compliance with the directives contained in the Board's prior remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47   (1999). 

Accordingly, the Board concludes that any duty to assist the appellant in the development of her claim has been satisfied.

Factual Background

The Veteran filed a claim for special monthly pension, based on the need for aid and attendance that was received by VA in June 2007.  The Veteran died in September 2007.  The appellant filed a claim for accrued benefits that was received by VA in October 2007.

In a February 2008 rating decision, the RO granted special monthly pension, based on the need for aid and attendance, effective June, 29, 2007.

In a March 2008 decision, the RO denied the appellant's claim for entitlement to nonservice-connected death pension benefits on the basis that her income exceeded the maximum annual death pension limit set by law.  Additionally, the RO denied special monthly pension, based on the need for aid and attendance, for the purposes of accrued benefits on the basis that the Veteran's family income exceeded the the maximum annual pension limit effective July 1, 2007.

The appellant claims that she warrants both death pension and special monthly pension based upon the need for aid and attendance, for purposes of accrued benefits.  She maintains that the denial of these benefits based on excessive income was incorrect because VA did not consider that she had a dependent child at the time of the Veteran's death.  She alleges that she had a dependent son who was the stepson of the Veteran at the time of the Veteran's death. 

Laws and Regulations

Application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include claim for any accrued benefits.  38 C.F.R. § 3.1000(c) (2014).

As noted above, the appellant filed a claim for accrued benefits within one year of the Veteran's death, and the Board will proceed with consideration of the claim.  See 38 C.F.R. § 3.1000 (2014).

Nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death. 38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).

The Veteran in this case served on active duty from March 1966 to December 1969, and therefore served during a period of war, the Vietnam Conflict which is recognized as having been from August 1964 through May 1975.  See 38 U.S.C.A. § 101(29)(B) (West 2002); 38 C.F.R. § 3.2(f) (2014).  The Veteran died in September 2007.  The appellant is the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  However, in order to be entitled to nonservice-connected death pension benefits, the appellant must also meet the specific income and net worth requirements outlined below.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312 . See 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. §1503(a); see also 38 C.F.R. § 3.271(a).

Wage/salary income and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).

Under 38 C.F.R. § 3.272, amounts paid by a spouse before the Veteran's death for expenses of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).

Likewise, amounts paid by a surviving spouse or child of the Veteran for the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272(h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage. 38 C.F.R. § 3.272(h).  Otherwise, such expenses are deductible only for the 
12-month annualization period in which they were paid.  Id. 

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level. 

Analysis

For 2007, the MAPR for a surviving spouse without a dependent child was $7,498.00.  See M21-1, Part I, Appendix B.

For 2007, the MAPR for a veteran in need of aid and attendance with one dependent (e.g., spouse) was $21,615.00.  38 C.F.R. § 3.23(a)(2); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.

Regarding special monthly pension, based on the need for aid and attendance, for the purposes of accrued benefits, in his May 2007 claim, the Veteran reported a family income of $2117 a month ($25,404 annually).  When countable medical expenses of $2546 are deducted, the Veteran had a countable family income of $22,858.  This amount exceeds the applicable MAPR of $21,615.00 for a veteran with one dependent (spouse) for 2007.  Therefore, she is not eligible for special monthly pension, based on the need for aid and attendance, for the purposes of accrued benefits.

Regarding the appellant's claim for nonservice-connected death pension, in her October 2007 claim, the appellant reported annual earnings of $10,896.00 which was adjusted to $8,196.00 after the subtractions of expenses of $2500 for the Veteran's burial and $200 for a wheelchair for the Veteran.  Her remaining unreimbursed medical expenses of $130 did not exceed 5 percent of the applicable MAPR (7,498 x .05 = 374.90).  Thus, she has not reported sufficient deductible expenses to reduce her income below the applicable MAPR of $7,498.00.  Therefore, she is not eligible for death pension benefits.

The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).
In the present case, the RO requested an updated income calculation since 2007 to determine if the appellant's countable income remains excessive per the current MAPR limits; however, the appellant has not responded to those requests.  Thus, the appellant has not submitted any evidence of current income that would establish current income requirements for nonservice connected death pension benefits.

As noted above, the appellant maintains that the denial of these benefits based on excessive income was incorrect because VA did not consider that she had a dependent child at the time of the Veteran's death.  She alleges that she had a dependent son who was the stepson of the Veteran at the time of the Veteran's death. 

A review of the record reveals that the appellant submitted a copy of her dependent son's birth certificate in March 2010.  The birth certificate showed that at the time of the Veteran's death in September 2007, the appellant's son was 18 years old. 

Notably, a child for VA purposes includes a stepchild, who acquired that status before the age of 18 years and who was a member of the Veteran's household at the time of the Veteran's death, and who before reaching the age of 18 years, became permanently incapable of self-support; or who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  See 38 C.F.R. § 3.57(a)(ii)(iii)(b) (2014). 

The appellant indicates that the Veteran was her son's stepfather at the time of the Veteran's death.  If indeed her son met the criteria of child for VA purposes at the time of the Veteran's death in September 2007, and he was permanently incapable of self-support prior to age 18, or was pursuing education or training at an institution approved by VA, the appellant's income would need to be recalculated for death pension purposes as to the number of persons considered as members of her household.

However, as noted above, per the July 2012 Board remand instructions, the RO contacted the appellant and requested that she provide evidence of the parental relationship between the Veteran and her son at the time of the Veteran's death and whether her son was either permanently incapable of self-support prior to reaching the age of 18 or was pursuing education or training at a VA approved institution.  (See RO letter to appellant dated July 30, 2012).  The appellant unfortunately did not respond to this request.  

The Board again notes that the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  See, Wood; supra.  If an appellant wishes help, she cannot passively wait for it in circumstances where she may or should have evidence that is essential in obtaining the putative evidence.  See, Id.  

As a result, the evidence of record does not demonstrate that the appellant's son at the time of the Veteran's death was permanently incapable of self-support prior to age 18, or was pursuing education or training at an institution approved by VA.  Accordingly, the appellant claim's is viewed as a surviving spouse without a dependent child.  See M21-1, Part I, Appendix B.

Based on the foregoing, the appellant is not legally entitled to VA death pension benefits or special monthly pension, based on the need for aid and attendance, for the purposes of accrued benefits because the Veteran's family income exceeded the applicable MAPR prior to his death; the appellant's income exceeds the applicable MAPR; and, she has not provided her annual income since that time or provided information regarding the status of her son at the time of the Veteran's death.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's countable income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim of entitlement to nonservice-connected death pension benefits must be denied.



ORDER

Entitlement to nonservice-connected death pension benefits is denied. 
 
Entitlement to special monthly pension, based on the need for aid and attendance, for the purposes of accrued benefits is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


